 

 

F|LED
cHARLoTTE, Nc

FEB 2 6 2019

rN THE UNiTED sTArEs Drsrarcr CoURT US D|STR|CT COURT
FOR THE WESTERN DISTRICT or NoRTH CARoLnWESTERN DlSTR.CT OF NC
CHARLoTTE DrvIsIoN '

DOCKET NO. 3:18cr212-

nNrTED s'rATEs or AMER!CA )
) coNsENT oRDER AND
v. ) JUDGMENT or FoRFElTURE
) PENDING RULE 32_2(¢)(2)
)

ZACHARIAS CHRISTOPI~IER LEE

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Def`endant (or any combination of` Defendants in this case) has or had a possessory interest or other
legalinterest in the property, IT IS HEREBY ORDERED THAT;

lt The following property is forfeited to the United States pursuant to 18 U.S.C. § 924
and/or 28 U,S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U,S.C. § 853(n), pending final adjudication herein:

One Glock, Model 43, 9mm pistol, serial number BASKSld, and ammunition seized
during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S_C. § 853(11),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest

5_ Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of` this order, the United States
Attoniey’s Office is authorized to conduct any discovery needed to identify, locate, _or dispose of
the property, including depositions, interrogatories1 and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assels, following the Couit’s disposition of all timely petitions,
a final order of forfeiture shall be entered If no third party files a timely petition1 this order shall
become the final order of forfeiture, as provided by Fed. R. Crirn. P. 32.2(0)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived

 

 

 

from or property n ed in ttn_v manner to facilitate the commission of` such ot`t`cnsc(s) and are
therefore subject to forfeiture pursuant to |8 l}.. .(`. § 924 and/or 23 ll.S.(.`. § 2~'l()l(c). `l`he
L)efendztnt hereby waives the requirements of l~'cd. R. (`rim. l’. 322 and ~l_‘»(ztl regarding notice of
the forfeiture in the charging instrutncnt. announcement of the forfeiture at sentencing and
incor|.)oration of`the f`orl`eitutc in thejudgmcnt against l)cfendant. |l`thc l)c|`endant has previously
submitted a claim in rc pon c to nn ndministrnti\e forfeiture proceeding regarding any of this
property. l)cfendztnt hcrcb_\' \\'ithdrzt\\s that clnim. ll` I)cfcndttnt has not previously submitted sttch
a e|aitn. l)el`endant herebyl waives all right to do so. ,-'\ to any firearms listed above ztnd"or in the
charging instrument l)cl`endanl consent to destruction b)' l`cdcrul, statc. or local la\\' enforcement
nuthoritic upon such legal process ns thc_\'. in their Solc discretion deem to legally ul`f`\cicnt. and
waives nn_v and all right to further notice of such process or such destruction

R. /\N l)l{Ff\\"MllRl{/\Y
UN l`l`l;`|) S'l A `l't`,S A`l"l`()l{ N E\'

.- 7 /

’m.,, ,.a:___. c w
\’ R/\Nl).»‘\l,.l.
/\ssistnnt tinitcd Statcs i\ttorney

 
    
   

Signcd this tlteelg/duy of l~`ehruar_\'. 2()19.

_,a /

 

 

l)el`endttnt /

 

<‘“ / »

/-~>¢".r: ~./:- /L

'l)li{Nle. ll. FORRF.S'I`F.R. l-ZS().
/\ttorne_\‘ for |)el`endunt

Tfrt§hoi\iotl¢\ RoBERT t contain
untrsn srAr s rsrtucr conartunot;

 

 

